EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant representative, Jeffrey J Barclay (Reg. No. 48,950), on 10/22/2021. 

The application has been amended as follows: 
Please enter the amendment filed on 10/22/2021, and further amend the claims as follows. 
1.	(Previously Presented) A computer-implemented method for managing electrical energy transactions over a network, the method comprising:
receiving, by a processor located at a source node of the network, wherein the network comprises at least the source node and a destination node, an indication that the source node has generated a quantity of energy, wherein the source node generates electrical energy and the destination node consumes electrical energy or stores electrical energy, wherein the indication comprises an identifier of the source node and the quantity of generated energy;
based on the received indication, generating, by the processor, a token representing the quantity of generated energy and representing an energy characteristic of the quantity of generated energy;

identifying, by the processor, a location of the destination node and an electrical routing path between the source node and the destination node;
estimating, by the processor using a loss calculation, an energy loss that the quantity of requested energy is estimated to experience along the identified electrical routing path from the source node to the destination node;
recording, by the processor, to a public ledger of a blockchain, information of a transaction between the source node and the destination node associated with the transmission of the quantity of requested energy and information relating to the generated token and the estimated energy loss; and
transmitting, at the source node, the quantity of requested energy from the source node to the destination node based on the generated token and the received request.
2.	(Previously Presented) The computer-implemented method of claim 1, wherein estimating the energy loss comprises estimating energy loss associated with voltage conversion losses experienced along the identified electrical routing path.
3.	(Previously Presented) The computer-implemented method of claim 1, wherein estimating the energy loss comprises estimating energy loss associated with one or more electrical transformers of the identified electrical routing path.
4.	(Currently Amended) The computer-implemented method of claim 1, wherein the indication from the source node comprises information of 
5.	(Previously Presented) The computer-implemented method of claim 1, wherein the energy characteristic of the token comprises information of a physical process related to the generation of the quantity of generated energy.
6.	(Cancelled) 
7.	(Previously Presented) A system for managing electrical energy transactions over a network, the system comprising:
a processor located at a source node of the network, wherein the network comprises at least the source node and a destination node; and 
a non-transitory computer-readable medium storing instructions thereon which, when executed by the processor, causes the processor to perform operations comprising:
receiving an indication that the source node has generated a quantity of energy, wherein the source node generates electrical energy and the destination node  consumes electrical energy or stores electrical energy, wherein the indication comprises an identifier of the source node and the quantity of generated energy;
based on the received indication, generating a token representing the quantity of generated energy and representing an energy characteristic of the quantity of generated energy;
receiving from the destination node, a request to transmit a quantity of requested energy to the destination node;
identifying a location of the destination node and an electrical routing path between the source node and the destination node;
estimating using a loss calculation, an energy loss that the quantity of requested energy is estimated to experience along the identified electrical routing path from the source node to the destination node;
recording to a public ledger of a blockchain, information of a transaction between the source node and the destination node associated with the transmission of the quantity of requested energy and information relating to the generated token and the estimated energy loss; and
transmitting the quantity of requested energy from the source node to the destination node based on the generated token and the received request.
8.	(Currently Amended) The system of claim 7, wherein estimating the energy loss comprises estimating 
9.	(Currently Amended) The system of claim 7, wherein estimating the energy loss comprises estimating 
10.	(Currently Amended) The system of claim 7, wherein the indication from the source node comprises information of 
11.	(Previously Presented) The system of claim 7, wherein the energy characteristic of the token comprises information of a physical process related to the generated of the quantity of generated energy.
12. 	(Cancelled) 
13. 	(Previously Presented) A non-transitory computer readable medium storing instructions that, when executed by a processor located at a source node of the network manage electrical energy transactions over the network, wherein the network comprises at least the source node and a destination node, cause the processor to perform operations comprising:
receiving an indication that the source node has generated a quantity of energy, wherein the source node generates electrical energy and the destination node consumes electrical energy or stores electrical energy, wherein the indication comprises an identifier of the source node and the quantity of generated energy;
based on the received indication, generating a token representing the quantity of generated energy and representing an energy characteristic of the quantity of generated energy;
receiving from the destination node, a request to transmit a quantity of requested energy to the destination node;
identifying a location of the destination node and an electrical routing path between the source node and the destination node;
estimating using a loss calculation, an energy loss that the quantity of requested energy is estimated to experience along the identified electrical routing path from the source node to the destination node;
recording to a public ledger of a blockchain, information of a transaction between the source node and the destination node associated with the transmission of the quantity of requested energy and information relating to the generated token and the estimated energy loss; and
transmitting the quantity of requested energy from the source node to the destination node based on the generated token and the received request.
14.	(Previously Presented) The non-transitory computer readable medium of claim 13, wherein estimating the energy loss comprises estimating energy loss associated with voltage conversion losses experienced along the identified electrical routing path.
15.	(Previously Presented) The non-transitory computer readable medium of claim 13, wherein estimating the energy loss comprises estimating energy loss associated with one or more electrical transformers of the identified electrical routing path.
16.	(Currently Amended) The non-transitory computer readable medium of claim 13, wherein the indication from the source node comprises information of 
17.	(Previously Presented) The non-transitory computer readable medium of claim 13, wherein the energy characteristic of the token comprises information of  a physical process related to the generation of the quantity of generated energy.
18.	(Cancelled) 
19.	(Previously Presented) The system of claim 7, wherein the token is used for permissioning marketplace participation.
20.	(Previously Presented) The non-transitory computer readable medium of claim 13, wherein the token comprises information relating to the source node.
 
Reasons for Allowance
The application is directed to security. The instant claims are directed to a method, a system comprising a processor and a non-transitory computer-readable medium storing instructions for managing electrical energy transactions over a network. Specifically, applicant teaches the method the processor located at the source node receiving an indication of electrical energy generated at the source node with the indication comprising an identifier of the source node and the quantity of generated energy, generating a token representing the quantity of generated energy and representing an energy characteristic of the quantity of generated energy,  recording in a public ledger of a blockchain information associated with a transaction between the source node and the destination node associated with the transmission of the quantity of requested energy and information relating to the generated token and the energy loss, transmitting the quantity of requested energy to the destination node. However, this is taught by Wayne (US2019/0164236A1: ¶¶37, 56, 59, 63, 65, 67, 71-77, 80).
Moreover, applicant teaches identifying an electrical routing path from the source node to the destination node, and estimating using a loss calculation an energy loss along the identified electrical routing path. However, this is taught by Jia (US2016/0072287A1: Fig. 22; ¶¶172-174) 
Furthermore, applicant teaches receiving from the destination node a request to transmit a quantity of requested energy to the destination node, recording information of a transaction between the source node and the destination node associated with the transmission of the quantity of requested energy. However, this is taught by Winard (US2016/0284033A1: ¶¶165,169,190-192).
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
receiving, by a processor located at a source node of the network…an indication that the source node has generated a quantity of energy…
based on the received indication, generating, by the processor, a token…the quantity of generated energy…
receiving from the destination node, by the processor, a request to transmit a quantity of requested energy to the destination node;
identifying, by the processor, a location of the destination node and an electrical routing path between the source node and the destination node;
estimating, by the processor using a loss calculation, an energy loss that the quantity of requested energy is estimated to experience along the identified electrical routing path from the source node to the destination node…
transmitting, at the source node, the quantity of requested energy from the source node to the destination node based on the generated token and the received request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685